Citation Nr: 0209912	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  02-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

At the hearing on appeal in June 2002, the veteran submitted 
copies of records pertaining to his children.  He stated that 
his children were stillborn and had birth defects which he 
felt could be related to his exposure to Agent Orange.  This 
matter is referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has a current diagnosis of cervical 
spondylosis with right sensory radiculopathy and severe 
cervical spine disease from September 2001.

3.  The evidence does not demonstrate that the veteran has a 
disability of the neck that is causally related to any injury 
or disease during a period of service; neck disability, 
including cervical spondylosis, was not present during active 
service or manifested within one year thereafter.


CONCLUSION OF LAW

Cervical spondylosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The January 2002 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate whether he is 
entitled to service connection for cervical spondylosis and 
explains the particulars of why the evidence fails to support 
a grant.  The SOC also advises the veteran of the VCAA and 
VA's duty to assist.  The Board has considered the need for a 
VA examination and finds that such is not necessary in this 
case.  In this regard, the Board notes that the record does 
not establish that the veteran suffered an event, injury or 
disease in service or suffered symptoms of cervical 
spondylosis or degenerative disc disease of the cervical 
spine that were manifested during the one year presumptive 
period following separation from the service.  The veteran 
has had the opportunity to submit evidence and argument in 
support of his claim; he indicated via VA form 21-4138 (JF) 
dated in April 2001, that he had no treatment other than 
that, which was received at Houston VA Medical Center. These 
records have been associated with the file. Therefore, the 
Board finds that based on the information provided by the 
veteran thus far, further development is not possible.  He 
has not indicated the existence of any outstanding Federal 
government record or any other records that could 
substantiate his claim.  Since the RO has secured a complete 
record, the requirement under the VCAA that the RO advise the 
claimant of how responsibilities in developing the record are 
divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.   Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including 
arthritis, becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

C.  Evidence

Service medical records are negative of any complaint, 
treatment, or diagnosis pertaining to the neck or cervical 
spine.  The veteran underwent a separation examination in 
January 1970.  The Report of Medical History indicates that 
the veteran denied back trouble of any kind.  After clinical 
examination, the veteran was deemed qualified for separation.

DD Form 214 shows that the veteran had Vietnam service from 
September 1968 to July 1969.  He received the Vietnam Service 
Medal with 2 bronze stars and the Vietnam Campaign Medal with 
60 devices.  The DD Form 214 is negative for specific 
campaigns or decorations that are indicative of combat 
exposure.  The veteran's specialty title was light vehicle 
driver.

VA Form 21-526e (Veteran's Application for Compensation or 
Pension at Separation from Service), dated and received in 
April 1970, is negative for any claim of neck sickness, 
disease or injury.

VA outpatient records show an X-ray of the veteran's cervical 
spine was taken in February 1986.  The X-ray was interpreted 
to show narrowing disc space at C5-6 and osteophytes at C-5.  
The radiologic report indicates the specific reason for the 
requested X-ray was lower back pain radiating down the left 
leg.  An electromyograph NGV from March 1987 was interpreted 
to show no evidence of radiculopathy in C6-7.  An 
electromyograph NGV of the left leg and arm, done at the same 
time, were interpreted to be negative.  The veteran presented 
in June 1997, complaining of numbness in the left side of his 
body since January 1996, which was progressively worsening.  
No diagnosis was made.  The veteran complained of neck pain 
in September 1987.  The veteran presented with complaints of 
left neck pain and numbness in left thumb and index finger.  
He reported that he gained some relief with Motrin and 
Elavil.  The history discloses some osteoarthritis on the 
cervical spine from one year ago and that C-spine series 
showed osteophytes at C5-6 without foraminal encroachment.  
Physical examination revealed left neck spasm.  Cranial 
nerves II-XII were intact.  Motor was 5/5 with some pain in 
C5-6, thumb, and index finger.  Sensory examination showed 
some patchy decrease.  X-rays were taken and interpreted to 
show mild narrowing and osteophytes C5-6, but were otherwise 
unremarkable.  The assessment was radicular pain.

The veteran presented with sciatic pain in May 1988, 
complaining of pain down his left leg after sitting.  He 
stated that it felt as if something was "pushing out" 
approximately midline of buttocks.  After examination, the 
assessment was possibly sciatica.  The veteran presented in 
July 1988 with complaints of intermittent pain in his left 
leg that traveled all the way down and weakness.  The 
diagnosis was left sciatica.  The veteran presented in 
December 1993, complaining of several months of left shoulder 
and left arm pain and lower back pain.  He denied a history 
of back trauma.  X-rays were interpreted to show narrowing at 
C5-6 and C6-7 with neural foramina narrowing bilaterally.  
The assessment was left leg radicular pain.  X-rays of the 
cervical spine in April 1998 and was interpreted to show 
severe degenerative changes of the lower spine and bilateral 
small cervical ribs at C7.  

The veteran continued to seek treatment for neck and back 
problems on several other occasions in 2000.  The veteran 
complained of right-sided neck and right jaw pain in March.  
The diagnosis was musculoskeletal pain.  In November, a MRI 
(magnetic resonance imaging) of the cervical spine was done 
and interpreted to show the following: (1) degenerative disc 
disease at C4-5, C5-6, and C6-7, including decreased disc 
height, circumferential annular bulges, and hypertrophic 
changes of the endplates.  Cerebrospinal fluid is effaced at 
C4-5 and the cord is displaced posteriorly, but the shape of 
the cord remains oval; (2) foraminal stenosis is minimal on 
the right at C4-5 and on the left at C5-6; no focal disc 
herniation; and (3) Spinal cord size and signal intensity are 
normal; craniocervical junction is unremarkable.  In 
December, he reported a history of an explosion injury in 
Vietnam and that he had cervical and lumbar pain since then.  
The diagnoses were cervical spondylosis with stenosis, 
probable radiculopathy, and possible positional myelopathy.  

The veteran returned for treatment of neck pain several times 
in 2001.  The last recorded diagnosis is cervical spondylosis 
with right sensory radiculopathy, and severe cervical spine 
disease from September 2001.

The veteran testified in a Travel Board hearing in June 2002.  
His testimony included that his left side was giving way when 
he was working at the police department.  (Transcript (T.) at 
p. 4).  He had a MRI done in 1998 and November 2000.  (T. at 
p. 6).  His left side is not like it used to be.  Sometimes, 
he had numbness in the leg.  Sometimes, the veteran 
"stump(s)" his foot.  (T. at p. 7).  The veteran has had 
symptoms in his neck for quite some time...for years.  (T. pp. 
8-9).

The veteran submitted several documents at his hearing.  
These documents consisted of a June 1970 Certificate of Fetal 
Death of an infant, a Birth Certificate of a male infant (the 
veteran's son) and Autopsy Report on the same infant, several 
individual education plans for the veteran's son and other 
documents relating to his son's schooling, and an informed 
consent form for an operation on the veteran's buttock 
abscess.

II.  Analysis

A review of the record does not demonstrate a service 
connection between the veteran's current diagnoses pertaining 
to the neck, including cervical spondylosis, and his service. 

The Board notes initially that the veteran told a VA doctor 
that he suffered a neck and back injury from an explosion in 
Vietnam.  The veteran did not indicate that the incident 
occurred in combat with the enemy and there is no further 
reference to such an explosion in the records.  Moreover, on 
other occasions at VAMC Houston, the veteran gave a medical 
history that he had not suffered any injury to his back.  
When he testified at a Travel Board, he theorized that a spot 
on his hip related to his neck injury.  The current record 
does not demonstrate any service department indicator in the 
record that would constitute prima facie confirmation that 
the veteran personally "engaged in combat with the enemy."  
To the contrary, the veteran's Report of Separation indicates 
that he participated in no battles or campaigns.  
Accordingly, the Board finds that service connection under 
38 U.S.C.A. § 1154(b) (2001) is not for application.

Service medical records are negative for any mention of a 
neck injury or illness.  The veteran's separation examination 
is negative of any neck complaints and the veteran's initial 
VA disability claim makes no mention of a neck injury.  It is 
not until the 1986-87 timeframe that the veteran presented 
with complaints of neck injury and X-rays showed degenerative 
changes.  Initial treatment some 16 years after separation 
from service is not indicative of direct or presumptive 
service connection. 

Finally, the Board must emphasize that it has no doubt about 
the veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has a current disability related to service.   Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.     



ORDER

Entitlement to service connection for cervical spondylosis is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

